United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF THE NAVY, MARINE
CORPS CENTER, Bridgeport, CA, Employer
__________________________________________
Appearances:
Brook L. Beesley, for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 11-1524
Issued: September 27, 2011

Case Submitted on the Record

ORDER GRANTING REQUEST FOR ORAL ARGUMENT
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

By application dated June 9, 2011, appellant, through his representative, filed for review
of a December 15, 2010 decision of the Office of Workers’ Compensation Programs (OWCP)
denying his traumatic injury claim on the grounds of insufficient medical evidence establishing
fact of injury. The appeal was docketed as No. 11-1524. Appellant submitted a timely request
for oral argument, explaining the need to address the evidence of record before the Board. He
contends that the medical evidence of record established a prima facie claim and that OWCP
failed to meet its obligation to assist in the development of the claim pursuant to Federal (FECA)
Procedure Manual, Part 2 -- Claims, Development of Claims.
The Board has duly considered the matter and finds that appellant’s request for oral
argument should be granted. Pursuant to 20 C.F.R. § 501.5(a), oral argument may be held in the
discretion of the Board. In the present appeal, appellant’s request was timely filed and a need for
oral argument was advanced. The Board has jurisdiction over the merits of appellant’s claim.
The Board, in its discretion, grants oral argument.

IT IS HEREBY ORDERED THAT appellant’s request for oral argument in Docket
No. 11-1524 be granted.
Issued: September 27, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

